Citation Nr: 9933993	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  98-14 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to March 
1993 and from March 1994 to March 1996.  His appeal comes 
before the Board of Veterans' Appeals (Board) from a May 1998 
rating decision of the Department of Veterans' Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal.

2.  The veteran's PTSD does not cause occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).


CONCLUSION OF LAW

PTSD does not meet the criteria for an evaluation in excess 
of 10 percent.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.132, Diagnostic Code (DC) 9411 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned for his 
PTSD should be increased to reflect more accurately the 
severity of his symptomatology.  The preliminary question 
before the Board, however, is whether the veteran has 
submitted a well-grounded claim, and if so, whether VA has 
properly assisted him in the development of his claim.  Based 
on the veteran's dissatisfaction with his initial rating of 
10 percent for PTSD, the Board finds that the veteran has 
presented a claim which is well grounded.  See generally 
Fenderson v. West, 12 Vet.App. 119 (1999).  The Board also is 
satisfied that all relevant facts have been properly 
developed, and that all available evidence necessary for an 
equitable disposition of this appeal has been obtained.  
Therefore, no further assistance to the veteran is required.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  In making its determination, the Board analyzes the 
extent to which a service-connected disability adversely 
affects the veteran's ability to function under the ordinary 
conditions of daily life, and bases the assigned rating, as 
far as practicable, on the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found.  Fenderson, 12 Vet.App. at 123.

In this case, the RO service connected the veteran for PTSD 
in May 1998 and assigned an evaluation of 10 percent under 
38 C.F.R. § 4.130, DC 9411.  Under DC 9411, a 10 percent 
evaluation is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or if symptoms are 
controlled by continuous medication.  A 30 percent evaluation 
is warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, or recent 
events).  A 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
warranted for total occupational and social impairment, due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.

During a May 1996 VA examination, the veteran complained of 
memory loss and of nightmares.  He described viewing pictures 
of long-time acquaintances without being able to remember 
names, and he related he had photographic-like memory when 
reading books.  He said he had nightmares about people who 
were killed during the Persian Gulf War.  In particular, he 
had a nightmares in which he re-lived events he had 
experienced during the Persian Gulf War, including witnessing 
a man's decapitation, seeing dead bodies, participating in an 
engagement with an enemy tank, and aiding a Kuwaiti citizen 
who had a gangrenous hand laceration apparently caused by 
Iraqi soldiers.  VA medical records dated September 1997 also 
reflect that the veteran complained of repeated nightmares of 
an incident in Saudi Arabia when a tent collapsed on him 
while he was in his sleeping bag.

A VA psychiatric progress report dated April 1997 reflects 
the examiner's opinion that the veteran related well with 
people, that he did not have a thought disorder, and that he 
was well oriented in all three spheres.  The veteran had no 
other psychosis and his affect was appropriate.  He again 
reported sleeping poorly at night and having some combat-
related nightmares, which he said had affected his work 
performance.  The examiner diagnosed him with possible mild 
PTSD with minimal affect on the veteran's functioning.  
Progress notes dated May 1995 indicate that the veteran 
complained of hyper-alertness and concentration deficits.  
Progress notes dated February 1998 indicate that the veteran 
had lost his job as a telephone salesman as of October 1997.  
The veteran stated during his February 1999 RO hearing that 
he lost the job because he could not interact well with his 
fellow employees.  A VA examiner in October 1998 reported 
that the veteran's anger was under much better control.

A VA examiner diagnosed the veteran with PTSD in April 1998.  
During the mental status examination, the veteran had a 
polite and pleasant attitude.  His affect was euthymic to 
mildly anxious, although he was in good spirits and smiled 
frequently throughout the interview session.  His speech was 
clear, coherent, logical, and goal directed.  Memory 
functions and judgment were grossly intact times three and 
his insight seemed fair.  The veteran's symptoms included 
sleep disturbance, nightmares, cold sweats, flashbacks, and 
irritability manifesting itself in one instance when the 
veteran punched a hole in the wall.  Based on the April 1998 
examination, the examiner opined that the veteran suffered 
from a "mild" degree of PTSD.  The veteran's Global 
Assessment of Functioning (GAF) was estimated at 75.

Regarding the examiner's observation that the veteran smiled 
frequently throughout the interview, the Board recognizes 
that the veteran testified during a February 1999 RO hearing 
that he smiles to avoid questions about his depressed mental 
status.  Other testimony during the February 1999 RO hearing 
supports other evidence already associated with the claims 
file.

The Board concludes that these symptoms warrant an evaluation 
of 10 percent.  As stated above, the veteran was diagnosed in 
April 1997 and April 1998 with PTSD.  Because both examiners 
offered opinions that the his PTSD is mild, the Board finds 
that a 10 percent evaluation appropriately reflects his 
symptomatology.  However, his PTSD does not warrant an 
evaluation in excess of 10 percent.  Psychiatric progress 
notes dated April 1997 describe the veteran as "bright, 
pleasant, and intelligent with a pleasing manner."  Although 
he reported that he was fired from his job because he could 
not relate to his fellow employees, the examiner in April 
1997 indicated that the veteran related well with others.  
The examiner reported that the veteran had "possible mild" 
PTSD, but he reported that the PTSD had minimal effect on the 
veteran's functioning.  The examiner further indicated that 
the veteran's sleep problem was possibly related to chronic 
low back pain with right sciatic radiation, rather than PTSD.  
His opinion that the veteran's PTSD is mild is corroborated 
by the April 1998 diagnosis of mild PTSD.  The examiner in 
April 1998 further noted that the veteran's manner was polite 
and pleasant, and that he was in good spirits and smiled 
frequently throughout the interview session.  The veteran's 
speech was clear and logical at that time, and his memory 
functions were specifically noted to be grossly intact times 
three.  Although the veteran has reported on numerous 
occasions that he suffers from recurrent nightmares, he 
stated in April 1998 that these nightmares had lessened as 
the result of medication.

The Board observes that the April 1998 examination revealed 
that the veteran's GAF score was 75 at that time.  A GAF 
score of 75 reflects that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g. difficulty concentrating after family argument), and no 
more than slight impairment in social or occupational 
functioning.  See Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.  The GAF score of 75 is 
consistent with the currently assigned evaluation.  Because 
of VA examinations in April 1997 and April 1998 describing 
the veteran's PTSD as "mild," in conjunction with a GAF 
score of 75, the Board concludes that an evaluation of 10 
percent for PTSD appropriately reflects the veteran's 
symptomatology; however, an evaluation of 30 percent is not 
warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for PTSD 
is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

